                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

BARBARA M. GESIAKOWSKI,                        )
                                               )
              Plaintiff,                       )
                                               )      Case No. 20-CV-00656
       vs.                                     )
                                               )      Hon. Judge John Z. Lee
MORREALE, BRADY, MALONE &                      )
CWIK, P.C., JOHN F. MORREALE, THE              )      Hon. Magistrate Judge Maria Valdez
LASALLE NETWORK, INC.,                         )
                                               )
              Defendants.                      )

 DEFENDANTS’ OPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR
    OTHERWISE PLEAD TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants Morreale, Brady, Malone & Cwik, P.C., John F. Morreale, and LaSalle

Network, Inc. (“LaSalle”), by and through their undersigned attorneys, respectfully move the

Court for a 30-day extension of time, until August 24, 2020, to answer or otherwise plead to

Plaintiff’s First Amended Complaint. In support of this Motion, Defendants state as follows:

       1.     On March 4, 2020, Plaintiff filed her First Amended Complaint, alleging sex and

disability discrimination, harassment, and retaliation during her four (4) day temporary work

assignment at Morreale, Brady, Malone & Cwik, P.C. (Dkt. 11).

       2.     On March 10, 2020, Plaintiff filed a motion requesting that her counsel be

allowed to withdraw from the case and that she be given time to seek new counsel. (Dkt. 14).

       3.     On March 12, 2020, LaSalle moved to vacate all deadlines in order to avoid

having to expend time and resources in responding to the First Amended Complaint as Plaintiff’s

new counsel may amend the Complaint again once they are brought on the case. (Dkt. 18).

Defendants Morreale, Brady, Malone & Cwik, P.C. and John F. Morreale later joined that

motion. (Dkt. 23 & 26).
        4.      On April 1, 2020, the Court entered an Order allowing Plaintiff’s counsel to

withdraw, giving Plaintiff additional time to seek new counsel, and striking all deadlines in the

case. (Dkt. 29).

        5.      On June 22, 2020, Plaintiff filed her initial status report. In the report, Plaintiff

stated that she was currently representing herself, but was still trying to obtain new counsel and

requested additional time to do so. (Dkt. 35).

        6.      On June 23, 2020, the Court denied Plaintiff’s request for additional time to seek

new counsel, lifted the stay, and set the deadline for Defendants to answer or otherwise plead on

July 24, 2020. (Dkt. 37).

        7.      Since Plaintiff is now representing herself, Defendants have initiated settlement

discussions with her and made a good faith offer in an effort to resolve this matter. Defendants

would like the opportunity to fully explore resolution before undertaking the time and expense of

preparing their responsive pleadings and gathering the information and documents necessary to

comply with the Court’s Mandatory Initial Discovery Program requirements.

        8.      Additionally, counsel for all parties have been juggling the resetting of deadlines

in several cases as the State of Illinois begins reopening amidst the Covid-19 pandemic. Counsel

for Morreale, Brady, Malone & Cwik, P.C. and John Morreale (“MBMC Defendants”), Laura

Ranum, has been preparing for depositions scheduled in the month of July and early August in

three (3) federal cases and is still without full-time childcare due to the pandemic. Similarly,

David Brueggen, counsel for MBMC Defendants has been preparing for depositions scheduled

in the month of July and early August in two (2) cases, both currently pending in the Northern

District of Illinois.
       9.     Accordingly, Defendants request an additional thirty (30) days, until August 24,

2020, to answer or otherwise plead to Plaintiff’s First Amended Complaint.

       10.    Counting the motion to vacate, previously filed in March, this is the second

request for an extension by Defendants. (Dkt. 18 & 23).

       11.    Plaintiff has been advised of Defendants’ Motion for extension of time and

opposes it.

       12.    This Motion is made in good faith and is not presented for any improper purpose,

such as to harass or cause unnecessary delay.

       WHEREFORE, Defendants respectfully request the Court to enter an Order extending the

time to answer or otherwise plead to Plaintiff’s First Amended Complaint, to and including

August 24, 2020.

Date: July 20, 2020                                Respectfully submitted,

/s/ Laura M. Ranum                                 /s/ Kathryn Montgomery Moran
LAURA M. RANUM, Atty. No. 6300636                  KATHRYN MONTGOMERY MORAN
One of the Attorneys for Defendants                Atty No. 6194244
John Morreale and Morreale, Brady,                 One of the Attorneys for Defendant
Malone & Cwik, P.C.                                LaSalle Network, Inc.
James G. Sotos                                     Kathryn Montgomery Moran
Laura M. Ranum                                     Shavaun Adams Taylor
David A. Brueggen                                  Jackson Lewis P.C.
THE SOTOS LAW FIRM, P.C.                           150 N. Michigan Ave, Suite 2500
141 W. Jackson Blvd., #1240A                       Chicago, IL 60601
Chicago, IL 60604                                  (312) 803-2511
(630) 735-3300                                     kathryn.moran@jacksonlewis.com
lranum@jsotoslaw.com                               shavaun.taylor@jacksonlewis.com
                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 20, 2020, she caused a true and correct

copy of the foregoing Motion for Extension of Time to Answer or Otherwise Plead to Plaintiff’s

First Amended Complaints to be filed with the Court by electronic filing protocols, and that same

will therefore be electronically served upon all attorneys of record registered with the Court’s

ECF/CM system and via U.S. Mail to:

                                     Barbara M. Gesiakowski
                                     2324 Overlook Court
                                     Naperville, IL 60563


                                     By: /s/ Kathryn Montgomery Moran



           4835-5317-1139, v. 1
